Citation Nr: 0416276	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  02-01 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) for accrued benefits purposes.

ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Cleveland, Ohio.

The Board remanded the claim in August 2003 for the 
scheduling of a hearing at the RO before the Board, after the 
appellant's request for postponement of an earlier-scheduled 
hearing before the Board was granted by the undersigned.  A 
new hearing was scheduled and the appellant notified of its 
time and place, but she then informed the RO in writing that 
she no longer wished to have a hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant claims entitlement to accrued benefits as the 
widow of the veteran.  However, documentation establishing 
the fact and date of the veteran's death and the marriage 
between the appellant and the veteran is not of record.  In 
the absence of such documentation, VA cannot consider the 
claim of entitlement to accrued benefits.

Applications for accrued benefits are governed by Section 
5121 of Title 38, United States Code, which states in 
relevant part:

Periodic monetary benefits ... under laws 
administered by the Secretary to which an 
individual was entitled at death under 
existing ratings or decisions, or those 
based on evidence in the file at date of 
death ( ... referred to as "accrued 
benefits") and due and unpaid for a 
period not to exceed two years, shall, 
upon the death of such individual be paid 
as follows:

 . . . .

(2) Upon the death of a veteran, to the 
living person first listed below: (A) The 
veteran's spouse;

		 . . . .

38 U.S.C.A. § 5121(a) (West 2002).  

Under the provisions of section 5121(c) applications for 
accrued benefits must be filed within one year after the date 
of death of the veteran.  38 U.S.C.A. § 5121(c); see 38 
C.F.R. § 3.1000(c) (2003).

Thus, the statute requires that the record of a claim of 
entitlement to accrued benefits brought by one claiming to be 
the surviving spouse of a deceased veteran contain proof of 
the fact and date of the veteran's death and that the 
claimant was the spouse of the veteran at the time of the 
veteran's death.

In view of these requirements, the claim is remanded so that 
the AMC may obtain, and associate with the claims file, a 
certificate of death concerning the veteran and a certificate 
of marriage documenting the marriage between the appellant 
and the veteran. 

Accordingly, this case is REMANDED for the following actions:

1.  Obtain, and associate with the claims 
file, a certificate of death concerning 
the veteran.

2.  Obtain, and associate with the claims 
file, a certificate of marriage 
documenting the marriage between the 
appellant and the veteran.

3.  Then, readjudicate the claim of 
entitlement to service connection for 
PTSD for accrued benefits purposes.  If 
the benefit sought on appeal is not 
granted, provide the appellant and any 
representative that she may appoint with 
a supplemental statement of the case.  
Allow the appellant and any 
representative that she may appoint 
appropriate time in which to respond.

Then, if further appellate review is required, the case 
should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


